DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities: this claim recites a “cloud server”, but parent claim 7 previously recited a “cloud server”.
For purposes of applying prior art, Examiner interprets claim 16 to refer to the same cloud server.

Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1,4,6-7,10 and 12-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A health monitoring method performed by a wearable device, comprising: 
acquiring pregnant woman health reference information; 

receiving pregnant woman health diagnosis information from the remote medical server terminal via the cloud server, wherein the pregnant woman health diagnosis information is determined by the remote medical server terminal according to the pregnant woman health reference information and the pregnant woman identity information; 
transmitting the pregnant woman health reference information and the pregnant woman identity information to the cloud server, so that the cloud server classifies the pregnant woman health reference information according to the pregnant woman identity information, determines pregnant woman health reference information belonging to a same pregnant woman according to the pregnant woman identity information, establishes a pregnant woman personal health file, and transmits the established pregnant woman personal health file to the remote medical server terminal; 
transmitting a pregnancy start time in the wearable device to a cloud server; and 
receiving, from the cloud server, a fetal development pattern map at a current pregnancy time determined based on the pregnancy start time.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:

That is, other than reciting a “wearable device”, “remote medical server terminal”, and “cloud server”, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, acquiring information does not even involve any computer at all. The broadest reasonable interpretation of this limitation would involve a user observing a patient and thinking about information describing the patient.
Similarly, determining information also does not involve any computer. The broadest reasonable interpretation of this limitation would involve a user thinking about such information.
But for the cloud server, classifying data and determining a profile may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, monitoring may also fall under the “Certain Methods of Organizing Human Activity” because it is directed towards managing personal behavior or interactions between people.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:

receiving pregnant woman health diagnosis information from the remote medical server terminal via the cloud server;
transmitting the pregnant woman health reference information and the pregnant woman identity information to the cloud server, and transmits the established pregnant woman personal health file to the remote medical server terminal; 
transmitting a pregnancy start time in the wearable device to a cloud server; and 
receiving, from the cloud server.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The “wearable device” is recited at a high level of generality without any specific details about how the device would be deployed (i.e. as a generic processor performing a generic computer function of generic data processing). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer component.
Specifically, the Specification as originally filed on 13 May 2019 discloses that the wearable device may be “a smart watch, a smart bracelet, smart glasses, etc.” (page 7 line 10-11, emphasis added). Based on this disclosure, the wearable device is not limited by any particular structure. Instead, “wearable device” in the context of the claim is merely limited to a generic computer capable of performing the recited functionality. Additionally, this limitation may be considered generally linking the abstract idea to a particular technological environment or field 
Finally, the data collection may be considered insignificant extra-solution activity because the claim is directed towards the processing of data, and not any particular technique of gathering data from the patient.
The “remote medical server terminal” is recited at a high level of generality without any specific details about how the server would be deployed (i.e. as a generic processor performing a generic computer function of generic data processing). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer component.
Specifically, the Specification as originally filed on 13 May 2019 discloses that data may be transmitted to another device for processing. Such devices may include “a terminal device, a mobile phone, a computer, etc.” (page 8 line 20-21, emphasis added). As such, the recited terminal amounts to no more than a generic computer performing generic computer functions because the terminal simply is a replacement for a mobile phone or a computer (or any other computing device with data processing functionality). For this reason, the terminal as recited does not amount to more than mere instructions to apply the abstract concept on a generic computer performing generic computer functions of data processing.
For the reasons above, receiving data from a wearable device and sending data to a terminal for processing amounts to no more than invoke a generic computer to implement the abstract concept, and merely linking the abstract idea to a particular technological environment in an effort to use generic computers to provide data processing functions of the abstract concept.
Regarding the cloud server, the Specification as originally filed on 13 May 2019 discloses: “[t]he cloud server is, for example, a cloud platform or a network server etc.” (page generic computer capable of performing the recited functionality of receiving and processing patient data, such as a remote data server. For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment.
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 4 reciting a generic storage device, claim 6 reciting displaying data, which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, selecting a particular data source or type of data to be manipulated, and generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:

The additional elements of: transmitting the pregnant woman health reference information and pregnant woman identity information in the wearable device to a remote medical server terminal via a cloud server; receiving pregnant woman health diagnosis information from the remote medical server terminal via the cloud server; transmitting the pregnant woman health reference information and the pregnant woman identity information to the cloud server, and transmits the established pregnant woman personal health file to the remote medical server terminal; transmitting a pregnancy start time in the wearable device to a cloud server; and  receiving, from the cloud server; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the wearable device being used to collect and transmit patient data, LeBoeuf (US-20100217099-A1) teaches a variety of form factors for wearable devices (page 15 paragraph 0137) capable of monitoring a variety of patient data, including pregnancy data (page 7 
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 4 reciting storing data; e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claim 6 reciting displaying data, data displaying being a generic computer function). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claim 7 recites:
A wearable device for health monitoring, comprising: 
an information collector configured to acquire pregnant woman health reference information; 
a communication device configured to communicate with a remote medical server terminal; and 
a processor, configured to: 

control the communication device to transmit the pregnant woman health reference information and pregnant woman identity information in the wearable device to the remote medical server terminal via a cloud server; and 
control the communication device to receive pregnant woman health diagnosis information from the remote medical server terminal via a cloud server, wherein the pregnant woman health diagnosis information is determined by the remote medical server terminal according to the pregnant woman health reference information and the pregnant woman identity information,
wherein the processor is further configured to: 
transmit the pregnant woman health reference information and the pregnant woman identity information to the cloud server, so that the cloud server classifies the pregnant woman health reference information according to the pregnant woman identity information, determines pregnant woman health reference information belonging to a same pregnant woman according to the pregnant woman identity information, establishes a pregnant woman personal health file, and transmits the established pregnant woman personal health file to the remote medical server terminal, and 
wherein the processor is further configured to: 
transmit a pregnancy start time in the wearable device to a cloud server; and 
receive, from the cloud server, a fetal development pattern map at a current pregnancy time determined based on the pregnancy start time.
Step 1:

Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
	That is, other than reciting “a wearable device”, “an information collector”, “a communication device”, “a processor”, “a remote medical server”, and a ‘cloud server”, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, determining information also not involve any computer. The broadest reasonable interpretation of this limitation would involve a user thinking about such information.
But for the cloud server, classifying data and determining a profile may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, monitoring a patient would fall within the “Certain Methods of Organizing Human Activities” grouping of abstract idea.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 14, 16 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
an information collector configured to acquire pregnant woman health reference information; 
a communication device configured to communicate with a remote medical server terminal; and 
a processor, configured to: 
control the information collector to acquire the pregnant woman health reference information;
control the communication device to transmit the pregnant woman health reference information and pregnant woman identity information in the wearable device to the remote medical server terminal via a cloud server; and 
control the communication device to receive pregnant woman health diagnosis information from the remote medical server terminal via a cloud server,
wherein the processor is further configured to: 
transmit the pregnant woman health reference information and the pregnant woman identity information to the cloud server, and transmits the established pregnant woman personal health file to the remote medical server terminal, and 
wherein the processor is further configured to: 
transmit a pregnancy start time in the wearable device to a cloud server; and 
receive, from the cloud server.
per se.
The “wearable device” is recited at a high level of generality without any specific details about how the device would be deployed (i.e. as a generic processor performing a generic computer function of generic data processing). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer component.
Specifically, the Specification as originally filed on 13 May 2019 discloses that the wearable device may be “a smart watch, a smart bracelet, smart glasses, etc.” (page 7 line 10-11, emphasis added). Based on this disclosure, the wearable device is not limited by any particular structure. Instead, “wearable device” in the context of the claim is merely limited to a generic computer capable of performing the recited functionality. Additionally, this limitation may be considered generally linking the abstract idea to a particular technological environment or field of use via the use of a “wearable device” (without limitation to what the device is) to monitor a patient.
Finally, the data collection may be considered insignificant extra-solution activity because the claim is directed towards the processing of data, and not any particular technique of gathering data from the patient.
The “remote medical server terminal” is recited at a high level of generality without any specific details about how the server would be deployed (i.e. as a generic processor performing a generic computer function of generic data processing). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer component.
Specifically, the Specification as originally filed on 13 May 2019 discloses that data may be transmitted to another device for processing. Such devices may include “a terminal device, a etc.” (page 8 line 20-21, emphasis added). As such, the recited terminal amounts to no more than a generic computer performing generic computer functions because the terminal simply is a replacement for a mobile phone or a computer (or any other computing device with data processing functionality). For this reason, the terminal as recited does not amount to more than mere instructions to apply the abstract concept on a generic computer performing generic computer functions of data processing.
For the reasons above, receiving data from a wearable device and sending data to a terminal for processing amounts to no more than invoke a generic computer to implement the abstract concept, and merely linking the abstract idea to a particular technological environment in an effort to use generic computers to provide data processing functions of the abstract concept.
Regarding the cloud server, the Specification as originally filed on 13 May 2019 discloses: “[t]he cloud server is, for example, a cloud platform or a network server etc.” (page 10 line 24, emphasis added). As disclosed, the recited “cloud server” is nothing more than a network server or any such generic computer capable of performing the recited functionality of receiving and processing patient data, such as a remote data server. For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment.
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 10 reciting a generic storage device, claim 12 reciting displaying data, claim 14-17 reciting further data processing by the server, which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, selecting a particular data source or type of data to be 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: an information collector configured to acquire pregnant woman health reference information; a communication device configured to communicate with a remote medical server terminal; and a processor, configured to: control the information collector to acquire the pregnant woman health reference information; control the communication device to transmit the pregnant woman health reference information and pregnant woman identity 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the wearable device being used to collect and transmit patient data, LeBoeuf (US-20100217099-A1) teaches a variety of form factors for wearable devices (page 15 paragraph 0137) capable of monitoring a variety of patient data, including pregnancy data (page 7 paragraph 0076). For this reason, the wearable device is well-understood, routine, and conventional in the art such that they amount to no more than programmed generic computers with form factors that may be worn by the patient.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1,4,6-7,10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharony (US-20050124878-A1) in view of Sundaram (US-20040073094-A1).

As per claim 1, Sharony teaches:
A health monitoring method (page 1 paragraph 0005 illustrating a method of monitoring a patient’s health) performed by a wearable device (Figure 1 label 18 illustrating a belt worn by the patient), comprising: 
acquiring pregnant woman health reference information (Figure 1 label 18, 12, 16 illustrating receiving data descriptive of a pregnant patient [considered to be a form of “pregnant woman health reference information”]); 
transmitting the pregnant woman health reference information and pregnant woman identity information in the wearable device to a remote medical server terminal (Figure 1 label 26, 22 illustrating sending the received data to a remote CPU [considered to be a form of “remote medical server terminal”]); and 
receiving pregnant woman health diagnosis information from the remote medical server terminal (Figure 1 label 26 illustrating receiving data from the CPU via the Internet), wherein the pregnant woman health diagnosis information is determined by the remote medical server terminal (Figure 1 label 22 illustrating a CPU remote from the local processor) according to the pregnant woman health reference information and the pregnant woman identity information (Figure 4a, page 3 paragraph 0029-0030 illustrating baseline fetal movement for a given age so that the patient’s data may be compared to the benchmark); 
transmitting a pregnancy start time in the wearable device (Figure 1 label 26, 22 illustrating sending the received data to a remote CPU); and 

Sharony further teaches monitoring fetal movement and heart rate (Figure 2-3, page 3 paragraph 0027).
Sharony does not teach:
via a cloud server; 
transmitting the pregnant woman health reference information and the pregnant woman identity information to the cloud server, so that the cloud server classifies the pregnant woman health reference information according to the pregnant woman identity information, determines pregnant woman health reference information belonging to a same pregnant woman according to the pregnant woman identity information, establishes a pregnant woman personal health file, and transmits the established pregnant woman personal health file to the remote medical server terminal.
Sundaram teaches:
via a cloud server (page 5 paragraph 0045 illustrating a cloud-based server); 
transmitting the pregnant woman health reference information and the pregnant woman identity information to the cloud server (page 10 paragraph 0083 illustrating entering the user’s information for storage in the user’s record), so that the cloud server classifies the pregnant woman health reference information according to the pregnant woman identity information (Figure 7A illustrating the user logging with username and password, page 10 paragraph 0083 illustrating the user entering additional patient data), determines pregnant woman health reference information belonging to a same pregnant woman according to the pregnant woman 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the patient record with user name of Sundaram within the patient diagnostic system of Sharony with the motivation of customizing the display and monitoring for the woman based on the woman’s individual data (Sundaram; page 10 paragraph 0084), and to provide and identify trends and averages for the woman using the woman’s historical data (Sundaram; page 12 paragraph 0096).
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the cloud-based server of Sundaram within the patient diagnostic system of Sharony with the motivation of allowing the system administrator flexibility in organizing the network for communication and storage of patient data (Sundaram; page 5 paragraph 0045), and to include the patient record with user name of Sundaram within the patient diagnostic system of Sharony with the motivation of customizing the display and monitoring for the woman based on the 

Claim 4: Sharony in view of Sundaram teach:
The health monitoring method according to claim 1, as discussed above and incorporated herein.
Sharony does not teach:
further comprising: transmitting the pregnant woman health reference information and the pregnant woman identity information to a storage device for storage.
Sundaram teaches:
further comprising: transmitting the pregnant woman health reference information and the pregnant woman identity information to a storage device for storage (page 10 paragraph 0084 illustrating storing the user’s previous measurements in a profile linked to the user’s name, Figure 7B explicitly illustrates the user’s historical readings with date and time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the patient record with user name of Sundaram within the patient diagnostic system of Sharony with the motivation of customizing the display and monitoring for the woman based on the woman’s individual data (Sundaram; page 10 paragraph 0084), and to provide identify trends and averages for the woman using the woman’s historical data (Sundaram; page 12 paragraph 0096).

Claim 6: Sharony in view of Sundaram teach:

Sharony further teaches:
further comprising: displaying at least one of the pregnant woman health reference information, the pregnant woman identity information (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art), or the pregnant woman health diagnosis information (Figure 4a-4b illustrating displaying the patient’s data compared/contrasted with benchmark data for comparison).

Claim 7: Sharony teaches:
A wearable device (Figure 1 label 18 illustrating a belt worn by the patient) for health monitoring (page 1 paragraph 0005 illustrating monitoring a patient’s health), comprising: 
an information collector (Figure 1 label 18 illustrating a belt with a sensor) configured to acquire pregnant woman health reference information (Figure 1 label 18, 12, 16 illustrating receiving data descriptive of a pregnant patient [considered to be a form of “pregnant woman health reference information”]); 
a communication device (Figure 1 label 12 illustrating a network interface) configured to communicate with a remote medical server terminal (Figure 1 label 16, 22 illustrating a remote CPU over Internet); and 
a processor  (Figure 1 label 12 illustrating a system computer), configured to: 
control the information collector to acquire the pregnant woman health reference information (Figure 1 label 18, 12, 16 illustrating receiving data descriptive of a pregnant patient);

control the communication device to receive pregnant woman health diagnosis information from the remote medical server terminal (Figure 1 label 26 illustrating receiving data from the CPU via the Internet), wherein the pregnant woman health diagnosis information is determined by the remote medical server terminal according to the pregnant woman health reference information (Figure 4a, page 3 paragraph 0029-0030 illustrating baseline fetal movement for a given age so that the patient’s data may be compared to the benchmark).
wherein the processor is further configured to: 
transmit a pregnancy start time in the wearable device (Figure 1 label 26, 22 illustrating sending the received data to a remote CPU); and 
receive a fetal development pattern map at a current pregnancy time determined based on the pregnancy start time (Figure 1 label 26 illustrating receiving data from the CPU via the Internet).
Sharony further teaches monitoring fetal movement and heart rate (Figure 2-3, page 3 paragraph 0027).
Sharony does not teach:
via a cloud server (page 5 paragraph 0045 illustrating a cloud-based server)
wherein the processor is further configured to: 
transmit the pregnant woman health reference information and the pregnant woman identity information to the cloud server (page 10 paragraph 0083 illustrating 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the patient record with user name of Sundaram within the patient diagnostic system of Sharony with the motivation of customizing the display and monitoring for the woman based on the woman’s individual data (Sundaram; page 10 paragraph 0084), and to provide and identify trends and averages for the woman using the woman’s historical data (Sundaram; page 12 paragraph 0096).
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the 

Claim 10: Sharony in view of Sundaram teach:
The wearable device according to claim 7, as discussed above and incorporated herein.
Sharony does not teach:
wherein the processor is further configured to: 
control the communication device to transmit the pregnant woman health reference information and the pregnant woman identity information to a storage device for storage.
Sundaram teaches:
control the communication device to transmit the pregnant woman health reference information and the pregnant woman identity information to a storage device for storage (page 10 paragraph 0084 illustrating storing the user’s previous measurements in a profile linked to the user’s name, Figure 7B explicitly illustrates the user’s historical readings with date and time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the patient record with user name of Sundaram within the patient diagnostic system of Sharony with 

Claim 12: Sharony in view of Sundaram teach:
The wearable device according to claim 7, as discussed above and incorporated herein.
Sharony further teaches:
further comprising a display (Figure 4a-4B illustrating a display), configured to display at least one of the pregnant woman health reference information, the pregnant woman identity information (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art), or the pregnant woman health diagnosis information (Figure 4a-4b illustrating displaying the patient’s data compared/contrasted with benchmark data for comparison).

Claim 13: Sharony in view of Sharony teach:
the steps of the method according to claim 1, as discussed above and incorporated herein.
Sharony further teaches:
A non-transitory computer readable storage medium, having stored thereon executable instructions which, when executed by a processor (page 2 paragraph 0017 illustrating software instructions and software storage associated therewith), implement the steps of the method according to claim 1, as discussed above and incorporated herein.

Claim 14: Sharony in view of Sharony teach:

Sharony further teaches:
A health monitoring system (page 2 paragraph 0017 illustrating a system, page 1 paragraph 0005 illustrating monitoring a patient’s health), comprising: 
the wearable device according to claim 7 (as discussed above and incorporated herein); and 
a remote medical server terminal in communication with the communication device in the wearable device (Figure 1 label 16, 22 illustrating a remote CPU), and configured to determine the pregnant woman health diagnosis information according to the pregnant woman health reference information (Figure 4a, page 3 paragraph 0029-0030 illustrating baseline fetal movement for a given age so that the patient’s data may be compared to the benchmark) received from the wearable device, and transmit the pregnant woman health diagnosis information to the wearable device (Figure 1 label 26 illustrating receiving data from the CPU via the Internet).
Sharony further teaches monitoring fetal movement and heart rate (Figure 2-3, page 3 paragraph 0027).
Sharony does not teach:
pregnant woman identity information.
pregnant woman identity information (page 2 paragraph 0013 illustrating monitoring a woman’s bodily changes as a result of being pregnant and detecting movement of the body portion, page 2 paragraph 0014 illustrating a sensor being incorporated into a belt or other article of clothing, page 5-6 paragraph 0052 illustrating monitoring pulse/heart rate and any other health parameter, Figure 7A, page 9 paragraph 0081 illustrating the patient logging in with a username [considered to be a form of “identity” information], page 9 paragraph 0082 illustrating recording 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the patient record with user name of Sundaram within the patient diagnostic system of Sharony with the motivation of customizing the display and monitoring for the woman based on the woman’s individual data (Sundaram; page 10 paragraph 0084), and to provide identify trends and averages for the woman using the woman’s historical data (Sundaram; page 12 paragraph 0096).

Claim 15: Sharony in view of Sundaram teaches:
The health monitoring system according to claim 14, as discussed above and incorporated herein.
Sharony further teaches:
further comprising: an information collection device configured to collect the pregnant woman health reference information (Figure 1 label 18 illustrating a belt capable of collecting patient data describing the patient’s pregnancy), and provide the collected pregnant woman health reference information to the information collector in the wearable device (page 3 paragraph 0032 illustrating a processor receiving data from a fetal heartbeat rate sensor and various other sensors).

Claim 16: Sharony in view of Sundaram teach:

Sharony teaches a form of “cloud server” by disclosing a server based on Applicant’s disclosure of a network server being an exemplary embodiment on page 10 line 24 of the Specification as originally filed, as discussed with respect to claim 3 above, and incorporated herein.
Sundaram also teaches providing a cloud-based server (page 5 paragraph 0045 illustrating a cloud-based server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the cloud-based server of Sundaram within the patient diagnostic system of Sharony with the motivation of allowing the system administrator flexibility in organizing the network for communication and storage of patient data (Sundaram; page 5 paragraph 0045).
Sharony does not teach:
further comprising: a storage device, configured to store the pregnant woman health reference information and the pregnant woman identity information; and determine pregnant woman health reference information belonging to a same pregnant woman according to the pregnant woman identity information, and establish a pregnant woman personal health file.
Sundaram teaches:
further comprising: a storage device (Figure 1 label 130 illustrating a network storage computer), configured to store the pregnant woman health reference information and the pregnant woman identity information (page 10 paragraph 0083 illustrating storing the user’s name and recorded measurements); and determine pregnant woman health reference information 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the patient record with user name of Sundaram within the patient diagnostic system of Sharony with the motivation of customizing the display and monitoring for the woman based on the woman’s individual data (Sundaram; page 10 paragraph 0084), and to provide identify trends and averages for the woman using the woman’s historical data (Sundaram; page 12 paragraph 0096).

Claim 17: Sharony in view of Sundaram teaches:
The health monitoring system according to claim 16, as discussed above and incorporated herein.
Sharony further teaches:
wherein the cloud server is further configured to receive a pregnancy start time in the wearable device (Figure 1 label 26, 22 illustrating a “cloud server” based on Applicant’s disclosure of a network server being an exemplary embodiment of a “cloud server”, page 4 paragraph 0037 illustrating sending the fetal age), determine a current pregnancy time based on the pregnancy start time, construct a fetal development pattern map at the current pregnancy time (page 4 paragraph 0037 illustrating receiving a data benchmark [considered to be a form of “fetal 
Sundaram also teaches providing a cloud-based server (page 5 paragraph 0045 illustrating a cloud-based server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the cloud-based server of Sundaram within the patient diagnostic system of Sharony with the motivation of allowing the system administrator flexibility in organizing the network for communication and storage of patient data (Sundaram; page 5 paragraph 0045).

Response to Arguments
Applicant's arguments filed on 10 December 2021 have been fully considered but they are not persuasive.

On page 9-10 Applicant argues that claim 1 requires specific electronic components (i.e. cloud server, wearable device, server terminal) that perform the particular recited functions.
Regarding the alleged specificity of the electronic components, these electronic components have been discussed above, and also in the previous Office Action.
The “wearable device” is recited at a high level of generality without any specific details about how the device would be deployed (i.e. as a generic processor performing a generic computer function of generic data processing). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer component.
etc.” (page 7 line 10-11, emphasis added). Based on this disclosure, the wearable device is not limited by any particular structure. Instead, “wearable device” in the context of the claim is merely limited to a generic computer capable of performing the recited functionality. Additionally, this limitation may be considered generally linking the abstract idea to a particular technological environment or field of use via the use of a “wearable device” (without limitation to what the device is) to monitor a patient.
The “remote medical server terminal” is recited at a high level of generality without any specific details about how the server would be deployed (i.e. as a generic processor performing a generic computer function of generic data processing). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer component.
Specifically, the Specification as originally filed on 13 May 2019 discloses that data may be transmitted to another device for processing. Such devices may include “a terminal device, a mobile phone, a computer, etc.” (page 8 line 20-21, emphasis added). As such, the recited terminal amounts to no more than a generic computer performing generic computer functions because the terminal simply is a replacement for a mobile phone or a computer (or any other computing device with data processing functionality). For this reason, the terminal as recited does not amount to more than mere instructions to apply the abstract concept on a generic computer performing generic computer functions of data processing.
For the reasons above, receiving data from a wearable device and sending data to a terminal for processing amounts to no more than invoke a generic computer to implement the 
Regarding the cloud server, the Specification as originally filed on 13 May 2019 discloses: “[t]he cloud server is, for example, a cloud platform or a network server etc.” (page 10 line 24, emphasis added). As disclosed, the recited “cloud server” is nothing more than a network server or any such generic computer capable of performing the recited functionality of receiving and processing patient data, such as a remote data server. For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment.
	Based on the evidence presented above, Applicant has not stated how the electronic components are specific. Instead, Applicant merely alleges that the electronic components are specific by virtue of them performing the abstract idea.
This argument is not persuasive.

On page 11 Applicant asserts numerous advantages of the recited “cloud server”.
Regarding the cloud server, the Specification as originally filed on 13 May 2019 discloses: “[t]he cloud server is, for example, a cloud platform or a network server etc.” (page 10 line 24, emphasis added). As disclosed, the recited “cloud server” is nothing more than a network server or any such generic computer capable of performing the recited functionality of receiving and processing patient data, such as a remote data server.
In response to applicant's argument that applicant’s invention provides certain advantages, it is noted that the features upon which applicant relies (i.e., processing a large In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Within the context of the claim, the recited “cloud server” provides nothing more than a generic computer server, and the asserted advantages do not flow inherently therefrom.
	This argument is not persuasive.

	On page 12-14 Applicant argues that the applied art do not teach the purported ‘cloud server”.
	As discussed above, this cloud server is nothing more than a generic computer server, and incorporated herein.
	In the interest of compact prosecution for Applicant, Examiner has applied art to a narrower interpretation of the claims that would require a cloud server as understood in the art.
	It is noted that Applicant does not argue that any particular functionality is absent from the prior art. Instead, as can best be determined, Applicant argues that these functionalities are not performed by a cloud server.
Sundaram teaches a cloud server (page 5 paragraph 0045). As is well-known in the art, any function that is traditionally performed locally or on a client-server model may be moved to the cloud to take advantage of the scalability and abstraction of the cloud (Sundaram; page 5 paragraph 0045).
Applicant’s argument of the cloud server providing certain advantages is not found persuasive because the cloud is known in the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on (571)272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626